DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-4, and 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Ferdowsi et al (US 20160345349) in view of Zhang et al (US 20150282211).

As to claim 1 Ferdowsi discloses an access point (111 of Fig.1; Fig.2, ¶0026- at least one wireless communication device (e.g., device 111) is an access point (AP); ¶0030), comprising: one or more nodes configured to communicatively couple to an antenna (230 of Fig.2 , ¶0026; ¶0030); an interface circuit (211 and 215 of Fig.2- MAC and PHY processors), communicatively coupled to the one or more nodes, configured to communicate with a set of electronic devices in a wireless local area network (WLAN) (¶0077- In one or more aspects, a station (e.g., non-AP station) can request that the AP allocate resources to the station for a UL transmission), and configured to cause the access point to: transmit, via a communications medium associated with the WLAN, a trigger frame to the set of electronic devices (Fig.1; ¶0024- 1st sentence; ¶0025- 1st and 2nd sentences; Fig.9 ¶0093- 1st sentence The AP may transmit a trigger frame 902 to STA and STA2), the trigger frame including information specifying an ordered list of electronic devices in the set of electronic devices that are allowed to transmit data within the WLAN via the communications medium (¶0024-3rd  sentence-(a) a list of STAs that an AP seeks a response from), and receive a sequence of frames from at least two electronic devices in the ordered list of electronic devices via the communications medium (904, 906, 912 and 914 of Fig.9; ¶0093- 4th – last sentences- in response to the trigger frame 902, STA1 and STA2 may transmit an uplink frame 904 and 906, respectively, to the AP… trigger frame 902 may be utilized to allow transmission of a UL MU transmission sequence.; ¶0094- 1st -4th sentences- In response to the trigger frame 910, STA1 and STA2 may transmit an uplink frame 912 and 914, respectively, to the AP);  and a processing subsystem, communicatively coupled to the interface circuit, and configured to cause the access point to: allocate at least two transmission opportunities  to the at least two electronic devices in the ordered list of electronic devices- UL MU transmission sessions interpreted as transmission opportunities ((918 and 920 of Fig.9, ¶0095-1st sentence-a first UL MU transmission session 918….a second UL MU transmission session 920;   STA1 and STA2 of Fig.9).
Ferdowsi however is silent with regard to a processing subsystem configured to cause the access point to define a contention period associated with the communication medium and allocating the transmission opportunities within the contention-free period. However in an analogous art Zhang remedies this deficiency: Zhang Fig.2, ¶0058 -1st and 4th sentence- an uplink (UL) data transfer using 
a coordination function (CF)-Poll during a contention-free period (CFP) for a WiFi system …..The CF-Poll may include a transmission opportunity (TXOP) during which the STA being polled may transmit any UL.).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi with that of Zhang for the purpose of a station inquiry for UL data transmission during a contention-free period (Zhang ¶0058- 2nd sentence).

As to claim 2 the combined teachings of  Ferdowsi and Zhang disclose the access point of claim 1, wherein a start of each transmission opportunity in the at least two transmission opportunities within the contention-free period is adjusted dynamically by the processing subsystem based on traffic transmitted via the communications medium (Ferdowsi Fig.9 and 10 ¶0094- ¶0095; ¶0103- last sentence- acknowledgement frames 908 and 916 determining the end of the transmission opportunity based on traffic).
As to claim 3 the combined teachings of  Ferdowsi and Zhang disclose the access point of claim 2, wherein a transmission opportunity is terminated in accordance with transmission of an acknowledgment frame that indicates the access point received at least one frame from a corresponding electronic device (Ferdowsi 908 and 916 of Fig.9).

As to claim 4 the combined teachings of  Ferdowsi and Zhang disclose the access point of claim 2, wherein: each transmission opportunity is associated with a maximum duration, and a duration of a particular transmission opportunity can be less than or equal to the maximum duration (Ferdowsi ¶0067- last sentence- determines the channel occupation by using a network allocation vector (NAV) timer..

As to claim 7 the combined teachings of  Ferdowsi and Zhang disclose the access point of claim 1, wherein a start of each transmission opportunity in the at least two transmission opportunities within the contention-free period is fixed by the processing subsystem according to a schedule (Ferdowsi ¶0095-1st sentence- a first UL MU transmission session 918 and second UL MU transmission session 920.)

As to claim 8 the combined teachings of  Ferdowsi and Zhang disclose   The access point of claim 7, wherein a duration of each transmission opportunity within the contention-free period is equal to a duration of the contention-free period divided by a number of electronic devices in the ordered list of electronic devices. (Ferdowsi, Fig.9 and 10 ¶0095-1st sentence- each transmission opportunity duration 918 ad 920 of Fig.9 represented by STA1 and STA2)

Claims 11, 14-15, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Ferdowsi in view of Hedayat (US 20160100408 ) and further in view of Zhang.

As to claim 11 Ferdowsi discloses  an electronic device (115, 114, 113 of Fig.1), comprising: one or more nodes configured to communicatively couple to an antenna (220 and 230 of Fig.2); and an interface circuit(211 and 215 of Fig.2 MAC and PHY processors), communicatively coupled to the one or more nodes (¶0077- In one or more aspects, a station (e.g., non-AP station) can request that the AP allocate resources to the station for a UL transmission), configured to communicate with an access point in a wireless local area network (WLAN) (Ferdowsi ¶0037- 2nd sentence, 260 of Fig.2) and configured to cause the electronic device to: receive, from the access point, a trigger frame that includes information specifying an ordered list of electronic devices(Ferdowsi ¶0024- 1st sentence; Fig.9 ¶0093- 1st sentence The AP may transmit a trigger frame 902 to STA and STA2; ¶0024-3rd  sentence-(a) a list of STAs that an AP seeks a response from)); 
Ferdowsi however is silent where a set of electronic devices that are allowed to transmit data via a first communications medium, and transmit a frame at a temporal position in a sequence of frames based on the ordered list of electronic devices; and a processing subsystem, communicatively coupled to the interface circuit, and configured to cause the electronic device to: read an identifier positioned first in the ordered list of electronic devices from the trigger frame, determine that the identifier is associated with the electronic device, transmit the frame at the temporal position subsequent to an end of the trigger frame and associated with the first communications medium. However in an analogous art Hedayat remedies these deficiencies: a temporal position interpreted as time /position subsequent to the end of the trigger frame- SIFS period(Hedayat ¶0062- 4th – 6th sentences- a time period between the frames is a short interframe space (SIFS); ¶0068- sequence of frames); ¶0079- 2nd sentence- The CFU frame, however, contains a list of STAs that are identified by an association ID (AID); ¶0080- 1st – 3rd sentence; ¶0062- 6th sentence- the STAs can transmit their respective CTS frames simultaneously (e.g., after SIFS). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi with that of Hedayat for the purpose of identifying station in a trigger frame (Hedayat ¶0080- 1st sentence).
Both Ferdowsi and Hedayat are silent where the transmission of the data via the first communication medium is during a contention free period and where the frame associated with the medium being idle for a period of time, identify a time associated with a subsequent contention-free (Zhang, ¶0058 -1st and 4th sentence, Fig.3, ¶0060- 2nd sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi with that of Hedayat for the purpose of a station inquiry for UL data transmission during a contention-free period (Zhang ¶0058- 2nd sentence).

As to claim 14 the combined teachings of Ferdowsi, Hedayat and Zhang disclose the electronic device of claim 11, wherein the period of time is approximately 16 microseconds (Ferdowsi ¶0062-4th sentence-the SIFS may be 16 microseconds.) .

As to claim 15 the combined teachings of Ferdowsi, Hedayat and Zhang disclose the electronic device of claim 11, wherein a wake-up timer is set based on a time that corresponds to a start of the subsequent contention-free period (Ferdowsi ¶100- 2nd sentence- the station may determine a time at which the station is expected to receive the second trigger frame (e.g., based on the time interval indicated in the trigger frame 902) and stay awake or wake up around (e.g., slightly before).

As to claim 17 Ferdowsi discloses a method for transmitting a frame from an electronic device configured to communicate with an access point in a wireless local area network (WLAN) (Ferdowsi ¶0037- 2nd sentence, 260 of Fig.2), the method comprising: by the electronic device: transmitting, subsequent to an end of the trigger frame and after a period of time during which a first communications medium associated with the WLAN, a frame to the access point in response to receiving the trigger frame (Ferdowsi 904 and 912 0f Fig.9), receiving an acknowledgment frame from the access point (Ferdowsi 908 and 916 of Fig.9), 
Hedayat ¶0079- 2nd sentence- The CFU frame, however, contains a list of STAs that are identified by an association ID (AID) (Hedayat ¶0079- 2nd sentence).  Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi with that of Hedayat for the purpose of identifying station in a trigger frame (Hedayat ¶0080- 1st sentence).
Both Ferdowsi and Hedayat are silent where the transmission is done during a contention free period where the medium is idle and identifying a time associated with a subsequent contention-free period as specified within the trigger frame, and entering a low power mode subsequent to transmission of the frame. However in an analogous art Zhang remedies this deficiency: (Zhang, ¶0058 -1st and 4th sentence, Fig.3, ¶0060- 2nd sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi with that of Hedayat for the purpose of a station inquiry for UL data transmission during a contention-free period (Zhang ¶0058- 2nd sentence).

Claim 5 , 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdowsi in view of Zhang and further in view of Jia et al (US 20170339680).

As to claim 5 the combined teachings of  Ferdowsi and Zhang disclose the access point of claim 1 (see Ferdowsi ¶100- 2nd sentence), however silent wherein each electronic device is configured to enter a low power mode at an end of a corresponding transmission opportunity allocated to the electronic device and wake up to listen to the communications medium prior to a start of a Jia ¶0038- 2nd sentence- each of the stations STA1-STA4 may wake up from a power saving state (or remain awake, if the STA is not in a power saving state) to receive the beacon frame) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi and Zhang with that of Jia for the purpose of conserving power (Jia ¶0038- 2nd sentence)

As to claim 6 the combined teachings of  Ferdowsi , Zhang and Jia disclose The access point of claim 5, wherein a time associated with the start of the next contention-free period is indicated within the trigger frame (Ferdowsi ¶0069- 1st sentence- set a NAV timer for a transmission duration representing the propagation delay of subsequently transmitted frames.)

As to claim 9 the combined teachings of  Ferdowsi and Zhang  disclose the access point of claim 7 (see Ferdowsi ¶100- 2nd sentence), however silent wherein each electronic device is configured to enter a low power mode at an end of a corresponding transmission opportunity allocated to the electronic device and wake up to listen to the communications medium prior to a start of a corresponding transmission opportunity allocated to the electronic device during a next contention-free period that is subsequent to a start of the next contention-free period.  However in an analogues art Jia remedies this deficiency: (Jia ¶0038- 2nd sentence- each of the stations STA1-STA4 may wake up from a power saving state (or remain awake, if the STA is not in a power saving state) to receive the beacon frame) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi and Zhang with that of Jia for the purpose of conserving power (Jia ¶0038- 2nd sentence).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Ferdowsi in view of Zhang and further in view of Huang et al (US 20170238310).

As to claim 10 combined teachings of  Ferdowsi and Zhang  disclose the access point of claim 1, however silent wherein the processing subsystem is configured to cause the interface circuit to re-transmit the trigger frame to a corresponding electronic device appearing first in the ordered list of electronic devices when the access point fails to receive a frame of data from the corresponding electronic device within a threshold time of an end of transmission of the trigger frame. However in an analogues art Huang remedies this deficiency: (Huang ¶0061- 1st and 2nd sentences- AP 402 attempt again to retransmit the trigger frame; limit of retransmission attempts before the AP 402 stop attempting to retransmit the trigger frame 412 for a period of time- threshold) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi and Zhang with that Huang for the purpose of the retransmitting trigger frames within  trigger frame time out duration.(Huang, Abstract).

Claim 12, 18 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ferdowsi in view Hedayat in view of Zhang and further in view of Montemurro et al (US 20180255422). 

As to claim 12 the combined teachings of Ferdowsi, Hedayat and Zhang discloses the electronic device of claim 11, however silent wherein the interface circuit is configured to cause the electronic device to: transmit an advertising packet to the access point via a second communications medium associated with a wireless personal area network (WPAN); receive, via the second communications medium, a packet of information associated with the WLAN, wherein the information includes a basic service set identifier (BSSID) for the WLAN, and receive, via the first communications Montemurro ¶¶107- The STA discovers and connects to the AP over the BLE link through the AP advertising the service instance for notifications in BLE beacons, along with a combination of the Basic Service Set Identification (BSSID),…or any other identifier included in the WUR information over the WLAN.; 101- 1st – 3rd sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi, Hedayat and Zhang with that  for the purpose of Montemurro for the purpose of advertising over a BLE in a WLAN (Montemurro ¶¶107).

As to claim 18 the combined teachings of Ferdowsi, Hedayat and Zhang discloses the method of claim 17, however silent where the method further comprising: by the electronic device: transmitting an advertising packet to the access point via a second communications medium associated with a wireless personal area network (WPAN); receiving, via the first communications medium, a packet of information associated with the WLAN, wherein the information includes a basic service set identifier (BSSID) for the WLAN, and receiving, via the first communications medium associated with the WLAN, the trigger frame. However in an analogous art Montemurro remedies this deficiency: (Montemurro ¶¶107- The STA discovers and connects to the AP over the BLE link through the AP advertising the service instance for notifications in BLE beacons, along with a combination of the Basic Service Set Identification (BSSID),…or any other identifier included in the WUR information over the WLAN; 101- 1st – 3rd sentence). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi, Hedayat and Zhang with that  for the purpose of Montemurro for the purpose of advertising over a BLE in a WLAN (Montemurro ¶¶107)

As to claim 19  the combined teachings of Ferdowsi, Hedayat, Zhang and Montemurro discloses the method of claim 18, wherein the WPAN is associated with a Bluetooth Low Energy communications protocol Montemurro ¶¶107- The STA discovers and connects to the AP over the BLE link through the AP advertising the service instance for notifications in BLE beacons.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ferdowsi in view Hedayat in view of Zhang in view of Montemurro and further in view of Gupta et al (US 20160374086)

As to claim 13 the combined teachings of Ferdowsi, Hedayat, Zhang and Montemurro discloses the electronic device of claim 12, however silent wherein: the first communications medium comprises one or more channels within a 5 GHz radio frequency (RF) spectrum, and the second communications medium comprises one or more channels within a 2.4 GHz RF spectrum. However in an analogous art Gupta remedies this deficiency: (Gupta 210 and 212 of Fig.2, ¶0147- dual band communication) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi, Hedayat Zhang and Montemurro with that of Gupta  for the purpose of supporting dual band communication (Gupta


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdowsi in view Hedayat in view of Zhang and further in view of Wang et al (US 20180302930).

As to claim 16 the combined teachings of Ferdowsi, Hedayat and Zhang disclose the electronic device of claim 11, however silent wherein a wake-up timer is set based on a time that corresponds to a start Wang ¶0110- 1st sentence-  time related parameter (e.g., such as a timestamp, TSF timer, or compressed version of TSF timer in Trigger) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi, Hedayat and Zhang with that of Wang for the purpose of incorporating a time related parameter in a trigger frame (Wang ¶0110- 2nd sentence).

As to claim 20 the combined teachings of Ferdowsi, Hedayat and Zhang disclose the method of claim 17, wherein a wake-up timer is set based on a time that corresponds with a start time of a transmission opportunity allocated to the electronic device during the subsequent contention-free period, the start time of the transmission opportunity indicated by a timestamp included in a field of the trigger frame. However in an analogous art Wang remedies this deficiency: Wang ¶0110- 1st sentence-  time related parameter (e.g., such as a timestamp, TSF timer, or compressed version of TSF timer in Trigger) Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Ferdowsi, Hedayat and Zhang with that of Wang for the purpose of incorporating a time related parameter in a trigger frame (Wang ¶0110- 2nd sentence).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462